     Case 3:21-cv-00176-RFB-CLB Document 18 Filed 04/27/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
                                                             Case No. 3:21-cv-00176-RFB-CLB
 7    ZANE M. FLOYD,
                                                                 ORDER TO PRODUCE
 8                      Plaintiff,                              ZANE M. FLOYD, #66514
 9            v.
10    CHARLES DANIESL, et al,
11                      Defendants.
12
        TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                   AND ANY OTHER UNITED STATES MARSHAL
14
15          THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16   of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17          IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee, shall
18   arrange for and produce ZANE M. FLOYD, #66514, on or about Monday, May 3, 2021, at the
19   hour of 9:00 a.m., for a videoconference hearing by zoomgov technology in the instant matter,
20   and arrange for his appearance on said date as ordered and directed by the Court entitled above,
21   until ZANE M. FLOYD, #66514, is released and discharged by the said Court; and that ZANE
22   M. FLOYD, #66514 , shall thereafter be returned to the custody of the Warden, Ely State Prison,
23   Ely, Nevada, under safe and secure conduct.
24
25          DATED this 27th day of April, 2021.
26
27                                                       __________________________________
                                                         RICHARD F. BOULWARE, II
28                                                       UNITED STATES DISTRICT JUDGE
